           Case 1:15-cv-00986-AT Document 273 Filed 10/12/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

BENSON GITHIEYA, et al.,            )
                                    )
          Plaintiffs,               )
vs.                                 )               CASE NO.: 1:15-cv-986-AT
                                    )
GLOBAL TEL*LINK CORP.,              )
                                    )
          Defendant.                )
____________________________________)

     DEFENDANT’S RESPONSE TO PLAINTIFFS’ NOTICE UPDATE
      REGARDING MOTION OT INTERVENE AND CONDITIONAL
                    OBJECTION IN JAMES

      Defendant Global Tel*Link (“GTL”) files this brief response to address

Plaintiffs’ Notice of Filing and Status Update (the “Notice Update”) regarding

James v. Global Tel Link, D.N.J. Case No. 13-cv-04989-WJM-MF [Doc. 272]. As

Plaintiffs referenced in the Notice Update, the New Jersey District Court will have

a fairness hearing on the proposed settlement agreement on October 15, 2020.

Only recently have Plaintiffs sought to intervene in that case; the New Jersey court

has not ruled on their motion and has invited counsel to appear at the fairness

hearing.

      While the Notice Update seeks no relief, Plaintiffs have inaccurately

described the record, as shown below, to support a claim that GTL took an
        Case 1:15-cv-00986-AT Document 273 Filed 10/12/20 Page 2 of 5




inconsistent position before the New Jersey court and this Court. Out of an

abundance of caution, GTL submits the following to complete the record before

this Court and is prepared to address any other questions this Court may have

about the status of the New Jersey action.

      (1)    When questioned by the Court on whether the release covered

inactivity claims in this case, counsel for GTL’s complete answer was, “Your

Honor, I just think it is premature for – I can’t take a position on that. The

settlement in James hasn’t been approved. That issue hasn’t come before the

court, and it may never.” (8/7/2020 Tr. at 22:18-23:6.)

      (2)    In James, GTL’s brief argued that Plaintiffs’ motion to intervene

should be denied, and further that Plaintiffs’ objection to the settlement should be

overruled in the hypothetical scenario that the New Jersey district court allowed

the intervention. That GTL was addressing the hypothetical scenario in the event

the Court needed to reach the question of the fairness of the release is clear in the

heading of GTL’s brief: “The Objection Should be Denied, If Reached.” (GTL

Br. at 16 (attached as Ex. C to Pls.’ Notice [Dkt. 272-3]) (emphasis added). The

body of GTL’s brief further clarifies that the arguments regarding the potential

preclusive effects of the release were made in the hypothetical – e.g.:




                                          -2-
         Case 1:15-cv-00986-AT Document 273 Filed 10/12/20 Page 3 of 5




                    “But the fact that the settlement or judgment here

              might preclude future liability for the same claims in a

              later-filed class action reflects nothing more than the

              settled doctrines of res judicata. . . . .”

                    “And the fact that the release might have the effect

              of narrowing the dispute in Githieya is not unfair;”

                    “The fact that such a release may extinguish the

              duplicative claims that the Githieya plaintiffs filed two

              years later is likewise wholly standard and appropriate;”

(Id. at 2, 9, and 16.)

       This 12th day of October, 2020.



                                                  /s/ Josh Belinfante
                                                  Josh Belinfante
                                                  Georgia Bar No. 047399
                                                  Jeremy U. Littlefield
                                                  Georgia Bar No. 141539
                                                  Rachel Gage
                                                  Georgia Bar No. 547982
                                                  ROBBINS ROSS ALLOY BELINFANTE
                                                    LITTLEFIELD LLC
                                                  500 14th Street, NW
                                                  Atlanta, Georgia 30318
                                                  Telephone: (678) 701-9381
                                                  Facsimile: (404) 856-3250


                                            -3-
Case 1:15-cv-00986-AT Document 273 Filed 10/12/20 Page 4 of 5




                                   Aaron M. Panner (pro hac vice)
                                   Derek T. Ho (pro hac vice)
                                   Benjamin S. Softness (pro hac vice)
                                   KELLOGG, HANSEN, TODD, FIGEL &
                                    FREDERICK, P.L.L.C.
                                   1615 M Street, N.W.
                                   Suite 400
                                   Washington, D.C. 20036
                                   Telephone: (202) 326-7900
                                   Facsimile: (202) 326-7999

                                   Attorneys for Defendant




                             -4-
        Case 1:15-cv-00986-AT Document 273 Filed 10/12/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing Response

with the Clerk of Court using the CM/ECF system, which will automatically send

counsel of record email notification of such filing.

      This 12th day of October, 2020



                                              /s/ Josh Belinfante
                                              Josh Belinfante
